DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must depend upon multiple claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, claims 13 and 14 have not been further treated on the merits.
The following is a quotation from 37 CFR 1.75(c) (emphasis added):
37 C.F.R. 1.75   Claim(s).
(c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. For fee calculation purposes under § 1.16, a multiple dependent claim will be considered to be that number of claims to which direct reference is made therein. For fee calculation purposes also, any claim depending from a multiple dependent claim will be considered to be that number of claims to which direct reference is made in that multiple dependent claim. In addition to the other filing fees, any original application which is filed with, or is amended to include, multiple dependent claims must have paid therein the fee set forth in § 1.16(j). Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of each of the particular claims in relation to which it is being considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the claim recites “the motorized adjustment device is of the reversible type, not locking the backrest when said motorized adjustment device is not actuated.”  This is indefinite because “reversible type” is not clearly defined by the negative limitation.  The claim contradicts the independent claim which says that the backrest IS locked when the motorized adjustment device is not actuated.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim fails to further limit the invention of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US-2018/0111513).
As to claim 1, A system comprising:
a seating portion 14 of a seat, (see figure 1, paragraph 0017)
a backrest 18 of a seat, pivotally mounted relative to the seating portion, (see figure 1, paragraph 0017) at least one hinge mechanism, recliner heart 22, pivotally connecting the backrest to the seating portion and suitable for adjusting an angular position of the backrest relative to the seating portion, said hinge mechanism being 
a locking position in which said control member places said hinge mechanism in a locked state immobilizing the backrest, and an unlocking position in which said control member places said hinge mechanism in an unlocked state allowing the tilting of the backrest, said control member further being resiliently biased towards the locking position, (see paragraph 0017).
said system further comprising:
a motorized adjustment device 26 with an electric motor 38 (see paragraph 0017) , suitable for adjusting the angular position of the backrest, said motorized adjustment device being mechanically connected to the backrest independently of the hinge mechanism, (see paragraphs 0020-0021)
an electric actuation device 78 suitable for moving the control member of the hinge mechanism, (see paragraph 0020)
an electric control device 102 which is normally in locking mode and which is operable by a user in backrest tilt adjustment mode, said electric control device being suitable for controlling the motorized adjustment device and the electric actuation device so as to:
in backrest tilt adjustment mode, cause the control member to be moved by the electric actuation device into the unlocking position and actuate the motorized adjustment device to adjust the tilt of the backrest, and
in locking mode, leave the control member in the locking position and not actuate the motorized adjustment device.  (see paragraphs 0027-0030)

As to claim 3, when the user actuates the electric control device to switch from locking mode to backrest tilt adjustment mode, first causing the control member to be moved by the electric actuation device to the unlocking position and then actuating the motorized adjustment device to adjust the tilt of the backrest, when the electric control device returns from backrest tilt adjustment mode to locking mode, first stopping the motorized adjustment device and then causing the control member to move to the locking position. (see Scott paragraph 0027)
As to claim 5, the electric control device 102 is configured to return automatically to locking mode when the user stops actuating said electric control device. (see Scott paragraph 0027).
As to claim 6, Scott further teaches a central processing unit, microcontroller (see paragraph 0027) suitable for controlling the motorized adjustment device in successive regular increments corresponding to locking increments of the hinge mechanism. (see paragraph 0033).
As to claim 11, Scott teaches a control interface 102 (see paragraph 0018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US-2018/0111513) in view of Diehl (US-2008/0203789).
As to claim 4, Scott lacks a lock sensor.  Diehl teaches a reclining seat comprising a locking hinge controlled electronicaly and further includes a lock sensor 22 communicating with the electric control device, said electric control device being suitable for, when the user actuates the electric control device to switch from locking mode to backrest tilt adjustment mode, not actuating the motorized adjustment device to adjust the tilt of the backrest as long as the lock sensor does not detect said unlocked state of said hinge mechanism.(see Diehl paragraph 0021).  It would have been obvious to one of ordinary skill in the art to include a lock sensor as taught by Diehl in the system of Scott in order to ensure that the lock operation is appropriately coordinated with the other system functions.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Scott (US-2018/0111513) in view of Hurst (US-8066326).
As to claims 7 and 8, Scott teaches a base 14 and side flanges mounted on the base on which the backrest is pivotally mounted by the hinge mechanism 22 (see Scott, figure 2).  Scott lacks front connecting rods and two curved connecting rods that function as claimed.  Hurst teaches front connecting rods 34 and curved connecting rods 42 in combination with a four bar linkage that functions as claimed.  It would have .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US-2018/0111513) in view of Hurst (US-8066326) and further in view of Koga (US-2010/0060061).
	As to claim 9, Scott teaches a pinion 154 (see paragraphs 0025-0027) but lacks a toothed sector integral with one of the front connecting rods.  Koga teaches a power seat with a pinion that meshes with a toothed sector integrated with a front connecting rod (see Koga figure 1).  It would have been obvious to one of ordinary skill in the art to combine the pinion gear of Scott with a toothed sector, such as that shown by Koga, since this is an exceedingly common construction in power adjustable vehicle seats and would have yielded predictable results to one skilled in the art.

Allowable Subject Matter
Claims 12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 12 requires “A system comprising:
a seating portion of a seat,
a backrest of a seat, pivotally mounted relative to the seating portion,

seating portion and suitable for adjusting an angular position of the backrest relative to the seating portion, said hinge mechanism being controlled by a control member movable between:
a locking position in which said control member places said hinge mechanism in a locked state immobilizing the backrest, and
an unlocking position in which said control member places said hinge mechanism in an unlocked state allowing the tilting of the backrest, said control member further being resiliently biased towards the locking position,
said system further comprising:
a motorized adjustment device with an electric motor, suitable for adjusting the angular position of the backrest, said motorized adjustment device being mechanically connected to the backrest independently of the hinge mechanism,
an electric actuation device suitable for moving the control member of the
hinge mechanism,
an electric control device which is normally in locking mode and which is operable by a user in backrest tilt adjustment mode, said electric control device being suitable for controlling the motorized adjustment device and the electric actuation device so as to:
in backrest tilt adjustment mode, cause the control member to be moved by the electric actuation device into the unlocking position and actuate the motorized adjustment device to adjust the tilt of the backrest, and

two side flanges mounted on the base and on which the backrest is pivotally mounted by said hinge mechanism,
and two curved connecting rods pivotally mounted on the backrest above said hinge mechanism and each extending to a front end, the front ends of the curved connecting rods being pivotally mounted respectively on the two front connecting rods
wherein the motorized adjustment device is connected to at least one of the front connecting rods, the system further comprising:
a backrest support on which the backrest is pivotally mounted, the backrest support being mounted on the base so as to move between a rest position and an advanced position where at least a portion of said backrest support is moved forward relative to the rest position,
an anchoring mechanism, movable between an anchoring position in which said anchoring mechanism is suitable for anchoring the backrest support on the base in the rest position of the backrest support and a release position in which said anchoring mechanism is suitable for releasing the backrest support from the base, the electric control device being suitable for controlling said anchoring mechanism and being operable by a user to function in backrest support movement mode, said electric control 
in backrest support movement mode, cause the anchoring device to move to the release position and actuate the motorized adjustment device to pivot the front rods forward while leaving the control member in the locking position, and in locking mode, leave the anchoring mechanism in the anchoring position and not actuate the motorized adjustment device,
wherein said electric control device is further adapted to leave the anchoring device in the anchoring position when said electric control device is operating in tilt adjustment mode, and
wherein said electric control device is further adapted to fold down the seat backrest substantially horizontally onto the seating portion of the seat by causing movement of the control member into the unlocking position by means of the electric actuation device and actuating the motorized adjustment device to pivot the front connecting rods forward while leaving the anchoring device in the anchoring position.”
	No reasonable prima facie case can be made to show that the invention as a whole would have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636